Name: Forty-third Commission Directive 83/466/EEC of 28 July 1983 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1983-09-15

 Avis juridique important|31983L0466Forty-third Commission Directive 83/466/EEC of 28 July 1983 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 255 , 15/09/1983 P. 0028 - 0030+++++( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 147 , 16 . 6 . 1983 , P . 18 . FORTY-THIRD COMMISSION DIRECTIVE OF 28 JULY 1983 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 83/466/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ) , AS LAST AMENDED BY THE FORTY-SECOND COMMISSION DIRECTIVE 83/266/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS DIRECTIVE 70/524/EEC PROVIDES FOR REGULAR AMENDMENT OF THE CONTENT OF ITS ANNEXES TO TAKE ACCOUNT OF ADVANCES IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS CERTAIN COCCIDIOSTATS AND PRESERVATIVES , HITHERTO AUTHORIZED FOR CERTAIN USES AT NATIONAL LEVEL , HAVE BEEN WIDELY TESTED ; WHEREAS THE STUDIES CARRIED OUT AND THE EXPERIENCE GAINED INDICATE THAT THESE ADDITIVES MAY BE AUTHORIZED THROUGHOUT THE COMMUNITY FOR THE USES SPECIFIED ; WHEREAS NEW USES OF THE ANTIBIOTIC " AVOPARCIN " HAVE BEEN SUCCESSFULLY TESTED IN CERTAIN MEMBER STATES ; WHEREAS THESE NEW USES SHOULD BE PROVISIONALLY AUTHORIZED , AT LEAST AT NATIONAL LEVEL , UNTIL SUCH TIME AS THEY ARE PERMITTED AT COMMUNITY LEVEL ; WHEREAS THE INVESTIGATION OF VARIOUS ADDITIVES CURRENTLY LISTED IN ANNEX II AND THEREFORE AUTHORIZABLE AT NATIONAL LEVEL HAS NOT YET BEEN COMPLETED ; WHEREAS , THEREFORE , THE PERIOD OF AUTHORIZATION OF THESE SUBSTANCES SHOULD BE EXTENDED FOR A SPECIFIED PERIOD ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO DIRECTIVE 70/524/EEC ARE HEREBY AMENDED AS FOLLOWS : 1 . IN ANNEX I : ( A ) IN PART D " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " : ( AA ) AGAINST ITEM NO E 755 " METICLORPINDOL " , THE ENTRY " THREE DAYS " RELATING TO CHICKENS FOR FATTENING AND GUINEA FOWL IN THE COLUMN HEADED " OTHER PROVISIONS " IS REPLACED BY THE ENTRY " FIVE DAYS " ; ( BB ) ITEM NO E 757 " MONENSIN SODIUM " IS SUPPLEMENTED AS FOLLOWS : ( SEE OJ ) ( BB ) THE DATE " 30 NOVEMBER 1983 " IN THE COLUMN HEADED " PERIOD OF AUTHORIZATION " SHALL BE REPLACED BY " 30 NOVEMBER 1984 " FOR ITEM NO 25 " NOSIHEPTIDE " ; ( B ) IN PART B " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " : ( AA ) THE DATE " 30 NOVEMBER 1983 " IN THE COLUMN HEADED " PERIOD OF AUTHORIZATION " IS REPLACED BY " 30 NOVEMBER 1984 " FOR THE FOLLOWING ITEMS : NO 6 NICARBAZINE , NO 19 NIFURSOL , NO 22 HALOFUGINONE ; ( BB ) THE DATE " 30 NOVEMBER 1983 " IN THE COLUMN HEADED " PERIOD OF AUTHORIZATION " IS REPLACED BY " 30 JUNE 1984 " FOR THE FOLLOWING ITEMS : NO 20 AMPROLIUM/SULFAQUINOXALINE/ETHOPABATE ( MIXTURE OF 18 PARTS OF ( A ) , 10,8 PARTS OF ( B ) AND 0,9 PARTS OF ( C ) ) , NO 21 AMPROLIUM/SULFAQUINOXALINE/ETHOPABATE/PYRIMETHAMINE ( MIXTURE OF 20 PARTS OF ( A ) , 12 PARTS OF ( B ) , ONE PART OF ( C ) AND ONE PART OF ( D ) ) ; ( C ) IN PART D " PRESERVATIVES " : ( AA ) ITEM NO 5 IS REPLACED BY THE FOLLOWING : ( SEE OJ ) ( BB ) THE DATE " 30 NOVEMBER 1983 " IN THE COLUMN HEADED " PERIOD OF AUTHORIZATION " IS REPLACED BY " 30 NOVEMBER 1984 " FOR THE FOLLOWING ITEMS : NO 16 SODIUM NITRITE ( E 250 ) , NO 19 PROPAN-1,2-DIOL ; ( D ) IN PART G " BINDERS , ANTI-CAKING AGENTS AND COAGULANTS " , THE DATE " 30 NOVEMBER 1983 " IN THE COLUMN HEADED " PERIOD OF AUTHORIZATION " IS REPLACED BY " 30 NOVEMBER 1984 " FOR THE FOLLOWING ITEMS : NO 1 BENTONITE AND MONTMORILLONITE , NO 2 VERMICULITE , NO 3 KAOLINITIC CLAYS , FREE OF ASBESTOS , NO 4 NATURAL MIXTURES OF STEATITE AND CHLORITE , FREE OF ASBESTOS , OTHER THAN MIXTURE E 554 . ARTICLE 2 THE MEMBER STATES SHALL , BY 1 DECEMBER 1983 AT THE LATEST , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH ARTICLE 1 ( 1 ) . THEY SHALL IMMEDIATELY INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 28 JULY 1983 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION